In a negligence action to recover damages for personal injuries, etc., the *468plaintiffs appeal from an order of the Supreme Court, Orange County (Peter Patsalos, J.), dated November 19, 1992, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the defendants are entitled to summary judgment as the plaintiffs failed to present evidence that the defendants created the condition which caused the plaintiff Veronica Sprague to fall, or that the defendants had actual or constructive notice of the defective condition (see, Payne v Big V Supermarkets, 140 AD2d 422). Rosenblatt, J. P., Miller, Ritter and Santucci, JJ., concur.